               Case 2:19-cr-00223-TLN Document 21 Filed 04/21/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00223
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   DANIEL CONNELLY,                                   DATE: April 23, 2020
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17          This case is set for status on April 23, 2020. On April 17, 2020, this Court issued General Order

18 617, which suspends all jury trials in the Eastern District of California scheduled to commence before

19 June 15, 2020, and allows district judges to continue all criminal matters to a date after June 1. This and

20 previous General Orders were entered to address public health concerns related to COVID-19.

21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

26 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00223-TLN Document 21 Filed 04/21/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 3 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 4 the ends of justice served by taking such action outweigh the best interest of the public and the

 5 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 6 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 7 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 8 the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 23, 2020.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00223-TLN Document 21 Filed 04/21/20 Page 3 of 4


 1         2.      By this stipulation, defendant now moves to continue the status conference until June 11,

 2 2020, at 9:30 a.m., and to exclude time between April 23, 2020, and June 11, 2020, under Local Code

 3 T4.

 4         3.      The parties agree and stipulate, and request that the Court find the following:

 5                 a)     The government has produced discovery associated with this case that consists of

 6         approximately 450 bates labeled documents that include FEMA records, documents obtained

 7         from third parties, and audio recordings.

 8                 b)     Counsel for defendant desires additional time to further review the discovery;

 9         conduct investigation and research related to the charge; confer with his client about the

10         evidence, defense investigation, and potential resolutions; and to otherwise prepare for trial.

11                 c)     Counsel for defendant believes that failure to grant the above-requested

12         continuance would deny him/her the reasonable time necessary for effective preparation, taking

13         into account the exercise of due diligence.

14                 d)     The government does not object to the continuance.

15                 e)     Based on the above-stated findings, the ends of justice served by continuing the

16         case as requested outweigh the interest of the public and the defendant in a trial within the

17         original date prescribed by the Speedy Trial Act.

18                 f)     In addition to the public health concerns cited by General Order 617, and

19         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

20         this case because due to the need to avoid in person contact to the greatest extent possible some

21         of the necessary defense contacts and investigative steps may require additional time to

22         complete.

23                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of April 23, 2020 to June 11, 2020,

25         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

26         because it results from a continuance granted by the Court at defendant’s request on the basis of

27         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

28         of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00223-TLN Document 21 Filed 04/21/20 Page 4 of 4


 1                   THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

 2

 3

 4          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: April 20, 2020                                    MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ SHELLEY D. WEGER
12                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
13

14
     Dated: April 20, 2020                                    /s/ ROBERT WILSON
15                                                            ROBERT WILSON
16                                                            Counsel for Defendant
                                                              DANIEL CONNELLY
17

18
                                            FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED this 21st day of April, 2020.
20

21

22

23                                                                     Troy L. Nunley
                                                                       United States District Judge
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
